Motion granted on condition that the appeal be brought on for argument in the Court of Appeals at or before the June term, 1926, that appellants forward to plaintiff weekly statements of all sales made, as provided in the order of the Special Term dated July 27, 1925, and upon appellants filing a surety company undertaking in the sum of $25,000 for the payment of costs and damages or loss of profits to the plaintiff in the event of affirmance. Settle order on notice. Present —• Clarke, P. J., Dowling, Merrell, Finch and Martin, JJ.